Citation Nr: 0932167	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the Veteran submitted a timely substantive appeal 
following the statement of the case dated in July 26, 1991 on 
the issue of entitlement to service connection for 
depression.

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected major depression between 
November 1, 1991 and May 6, 2000. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in his 
substantive appeal dated in August 2004.  The Veteran was 
scheduled for a Travel Board hearing at the Portland VA 
Regional Office in February 2006.  The Veteran failed to 
appear at the scheduled hearing.  He filed a motion of good 
cause to reschedule the hearing in March 2006.  The Veteran 
reported that he was in the hospital at Portland VA Medical 
Center and he was unable to attend the Travel Board hearing.  
The undersigned Veterans Law Judge granted his motion to 
reschedule the hearing.  The record shows that RO did not 
schedule the Veteran for another Travel Board hearing.  Thus, 
these issues should be remanded to the RO to schedule the 
Veteran for a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 
20.704, 20.1304(a). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing at the RO and notify 
him of the scheduled hearing.  The Veteran 
should be notified in writing of the date, 
time and location of the hearing.  After 
the hearing is conducted, or if the 
Veteran fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




